 



EXHIBIT 10.5.1
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     This AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT, dated as of January 16,
2007 (this “Amendment”), by and between INTERSTATE HOTELS & RESORTS, INC., a
Delaware corporation (the “Company”), INTERSTATE MANAGEMENT COMPANY, L.L.C., a
Delaware limited liability company (the “LLC”) and any successor employer, and
THOMAS F. HEWITT (the “Executive”), an individual residing
at                    , amends that certain EXECUTIVE EMPLOYMENT AGREEMENT,
effective as of February 17, 2005 (the “Agreement”), by and between the Company,
the LLC and the Executive.
     WHEREAS, the Company, the LLC and the Executive seek to amend the Agreement
pursuant to the terms and conditions of this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein
and other good and valuable consideration the parties hereto hereby agree as
follows:
     1. Term. Paragraph 1 of the Agreement is hereby amended and restated in its
entirety as follows:
     “1. Employment; Term. The Company and the LLC each hereby employ the
Executive, and the Executive agrees to be employed by the Company and the LLC,
upon the terms and subject to the conditions set forth herein, for a term
commencing on February 17, 2005 (the “Commencement Date”), and ending on
February 17, 2010, unless terminated earlier in accordance with Section 5 of
this Agreement; provided that such term shall automatically be extended from
time to time for additional periods of one calendar year from the date on which
it would otherwise expire unless the Executive, on the one hand, or the Company
and the LLC, on the other, give notice to the other party at least 120 calendar
days prior to such date that it elects to permit the term of this Agreement to
expire without extension on such date. (The initial term of this Agreement as
the same may be extended in accordance with the terms of this Agreement is
hereinafter referred to as the “Term”).”
     2. Base Salary. Paragraph 4(a) of the Agreement is hereby amended and
restated in its entirety as follows:
          “4 (a) Beginning January 1, 2007, the Company and the LLC will pay the
Executive a base salary at an aggregate annual rate of not less than $500,000
per annum, subject to annual review by the Compensation Committee of the Board
(the “Compensation Committee”), and in the discretion of such Committee,
increased from time to time. Once increased, such base salary may not be
decreased. Such salary shall be paid in periodic installments in accordance with
the Company’s standard practice, but not less frequently than semi-monthly.”
     3. Miscellaneous.:
          a. Ratification. Except as amended herein, all other terms, conditions
and provisions contained in the Agreement, as previously amended, shall continue
to apply and are expressly ratified and confirmed and the parties hereby
acknowledge that the Agreement is in full force and effect and neither party is
in default or breach thereof.
          b. Facsimile Signatures. This Amendment may be executed by facsimile.
Facsimile signatures shall be deemed effective for all purposes.



--------------------------------------------------------------------------------



 



 

          



2

          c. Counterparts. This Amendment may be executed in any number of
counterparts and each such counterpart shall be deemed an original, but all of
which, when taken together, shall constitute one and the same agreement.
          d. Capitalized Terms. All capitalized terms not otherwise defined in
this Amendment shall have the same meanings herein as are given to them in the
Agreement.
          e. Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware,
without regard to conflict of laws principles.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



 



3

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first above written.

                          EXECUTIVE:        
 
                            /s/ Thomas F. Hewitt                          
Thomas F. Hewitt    
 
                        COMPANY:        
 
                            INTERSTATE HOTELS & RESORTS, INC.    
 
                            By:   /s/ Christopher L. Bennett                    
          Name:   Christopher L. Bennett             Title:   Executive Vice
President and General Counsel    
 
                        LLC:        
 
                            INTERSTATE MANAGEMENT COMPANY, LLC    
 
                            By:   Interstate Operating Company, L.P., a member  
 
 
                   
 
          By:   Interstate Hotels & Resorts, Inc.,    
 
              its general partner    
 
                            By:   /s/ Christopher L. Bennett                    
          Name:   Christopher L. Bennett             Title:   Executive Vice
President and General Counsel    

 